DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 05/05/2021 has been entered. Claims 1-4, 6-7, and 10-18 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6-7, 10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3359673 (patented 12/26/1967) issued to Roemer in view of U.S. Patent No. 5303133 (patented 04/12/1994) issued to Wagner and U.S. Patent No. 3453766 (patented 07/08/1969) issued to Hunt et al. (Hunt)
Regarding claim 1, Roemer discloses an ice fishing bite indicator alert device for use with a reel 18 (figure 2, reel 18) having wound fishing line 44 (figure 2, line 44), comprising: a housing 32 (figure 2, reed switch 32) having a mount 34 (figure 2, clips 34) that connects the housing 32 to a member 19 (figure 2, bracket 19) to which the reel 18 is rotatably connected (figure 2) with the housing 32 located proximate the reel (figure 2). Roemer also discloses at least one movement indicator actuator 42 (figure 2, magnet 42) configured as a magnet or metal piece (column 2, lines 40-52) located on the reel 18 (figure 2) in a position spaced from an axis of rotation to the reel (figure 2) and having a surface exposed to the housing 32 (figure 2); the housing 32 providing a self-contained unit (figure 2) supporting an electrically connected circuit (figure 5) that includes a trigger switch (figures 2 and 5, see contact blades 40; column 2, lines 32-39), at least one light source 26 (figure 5, bulb 26), at least one power source 30 (figure 5, battery 30), and an on/off switch (figures 1 and 5, toggle switch 54); the trigger switch being located within a path of movement of the at least one movement indicator actuator 42 (figure 2); the electrically connected circuit having an inactivated state and an activated state which are associated with the location of the at least one movement indicator actuator 42 relative to the trigger switch (figures 2 and 5; column 1, lines 21-37 and 47-60; column 2, lines 32-72); the inactivated state corresponding to a ready position in which a length of fishing line extends from the reel, the reel is stationary, and the trigger switch is in a position that does not enable the at least one power source 30 to provide power to the at least one light source 26 (column 1, lines 21-37 and 47-60; column 2, lines 32-72); the activated state corresponding to an active position in which the fishing line 44 has been pulled to a further length extending from the reel 
Roemer does not disclose the mount 34 including at least one magnet that magnetically connects the housing 32 to a metal member. Roemer is also silent on the member 19 being a metal member.
Wagner teaches a mount 16’’ (figure 10, attachment member 16’’) including at least one magnet 58 (figure 10, permanent magnet 58) that magnetically connects a housing 10 (figure 10, device 10) to a metal member (column 7, lines 17-20).
Hunt teaches a member 40 (figure 2, shaft 40) being made of metal (column 3, lines 31-37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roemer and include a mount including at least one magnet that magnetically connects the housing to a metal member, as taught by Wagner and Hunt, in order to permit a releasable connection of the housing to a magnetic material (e.g., Wagner, column 7, lines 17-20) and to permit low electrical resistance paths between components of a fishing reel (e.g., Hunt, column 3, lines 31-51).

Regarding claim 2, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer does not disclose the light source 26 further comprising at least one LED or incandescent light on the housing.
Wagner teaches a light source 24 (figure 1, light emitting member 24) further comprising at least one LED or incandescent light (column 5, lines 5-9) on a housing 10 (figure 1, device 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Roemer as modified and include the light source further comprising at least one LED or incandescent light on the housing, as taught by Wagner, in order to permit the light source to have a long life and low power requirement (e.g., Wagner, column 5, lines 5-9) and to permit a fisherman to tell whether a part of a fishing pole is vibrating due to a strike (e.g., Wagner, column 4, lines 8-12).

Regarding claim 3, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer also discloses the at least one light source 26 providing white light or at least one color of light other than white (column 4, claim 5; any light emitted by bulb 26 would either be white or not white).

Regarding claim 6, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer also discloses the at least one movement indicator actuator 42 further comprising an elongated strip or a plurality of pieces (figures 1-3, showing magnet 42 being an elongated strip).

Regarding claim 7, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer also discloses the trigger switch further comprising a reed switch (figure 2; column 2, lines 23-39).

Regarding claim 10, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer also discloses wherein the inactivated state corresponds to the trigger switch being in an open position and the activated state corresponds to the trigger switch being in a closed position (column 2, lines 32-58).

Regarding claim 12, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer also discloses at least one sound source 28 (figure 5, bell 28).

Regarding claim 15, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer does not disclose the reel further comprising a metal axle on which the reel rotates.
Hunt teaches a reel 31 (figure 2, reel 31) further comprising a metal axle 40 (figure 2, shaft 40) on which the reel 31 rotates (column 3, lines 37-42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roemer and include the reel further comprising a metal axle on which the reel rotates, as taught by Hunt, in order to permit low electrical resistance paths between components of a fishing reel (e.g., Hunt, column 3, lines 31-51).

Regarding claim 16, as dependent on claim 15, Roemer as modified discloses the limitations of claim 15. Roemer discloses a mount 34 that is connected to the housing 32 being connected to the axle 19. Roemer does not disclose mount 34 having at least one magnet. Roemer also does not disclose the at least one magnet of the mount that is connected to the housing being removably connected to the metal axle.
Wagner teaches at least one magnet 58 (figure 10, magnet 58) of a mount 16’’ (figure 10, attachment member 16’’) that is connected to a housing 10 (figure 10, device 10) being removably connected to a magnetic material (column 7, lines 17-20).
Hunt teaches a metal axle 40 (figure 2, shaft 40; column 3, lines 31-37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roemer and include the at least one magnet of the mount that is connected to the housing being removably connected to the metal axle, as taught by Wagner and Hunt, in order to permit a releasable connection of the housing to a magnetic material (e.g., Wagner, column 7, lines 17-20) and to permit low electrical resistance paths between components of a fishing reel (e.g., Hunt, column 3, lines 31-51).

Regarding claim 17, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer also discloses the power source 30 further comprising at least one battery located within the housing 32 (figures 2 and 5; column 2, lines 22-31).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer as modified by Wagner and Hunt as pertaining to claim 1 above, and further in view of U.S. Patent No. 7357343 (patented 04/15/2008) issued to Hoag.
Regarding claim 4, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer, however, does not disclose the at least one light source 26 providing a plurality of colors of light.
Hoag teaches at least one light source 8 providing a plurality of colors of light (figure 1, LED 8; column 6, lines 1-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roemer as modified and include at least one light source providing a plurality of colors of light, as taught by Hoag, in order to permit the light source to signal a fish strike to a user who is as far as 60 yards away from the light source (e.g., Hoag, column 6, lines 3-12).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer as modified by Wagner and Hunt as pertaining to claim 1 above, and further in view of U.S. Patent No. 5347200 (patented 09/13/1994) issued to Nardis.
Regarding claim 11, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer does not disclose the inactivated state corresponding to the trigger switch being in a closed position and the activated state corresponds to the trigger switch being in an open position.
Nardis teaches an inactivated state corresponding to a trigger switch 28 (figure 1, contact 28) being in a closed position and the activated state corresponds to a trigger switch being in an open position (column 2, lines 46-52, showing an inactivated position for strobe lights with contact 28 being in a closed position; column 3, line 64 – column 4, line 2 shows how opening contact 28 would maintain an activated state).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elmer and include the inactivated state corresponding to the trigger switch being in a closed position and the activated state corresponds to the trigger switch being in an open position, as taught by Nardis, in order to permit a circuit configuration that completes paths in a desired way (e.g., grounding, no grounding, charging, etc.; e.g., Nardis, column 3, line 64 – column 4, line 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer as modified by Wagner and Hunt as pertaining to claims 1 and 12 above, and further in view of U.S. Patent Publication No. 20060265931 (published 11/30/2006) issued to Mcfadden.
Regarding claim 13, as dependent on claim 12, Roemer discloses the limitations of claim 12. Roemer does not disclose the at least one sound source further comprising an electronic sound source connected to the housing and including a horn, or a preloaded, recordable or programmable sound module. 
Mcfadden teaches at least one sound source further comprising an electronic sound source 3 (figure 2, speaker 3; paragraphs 0056-0057) connected to a housing 1 (embodiment 1; paragraphs 0056-0057) and including a preloaded, recordable, or programmable sound module (abstract; paragraphs 0056-0057).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elmer and include the at least one sound source further comprising an electronic sound source connected to the housing and including a horn, or a preloaded, recordable or programmable sound module., as taught by Mcfadden, in order to permit multiple alert choices (e.g., Mcfadden, paragraph 0019).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer as modified by Wagner and Hunt as pertaining to claim 1 above, and further in view of U.S. Patent No. 9420775 (patented 08/23/2016) issued to Ridler (cited by Applicant in Information Disclosure Statement).
Regarding claim 14, as dependent on claim 1, Roemer as modified discloses the limitations of claim 1. Roemer does not disclose the reel being a rattle reel.
Ridler teaches a reel 10 (figure 1, reel 10) being a rattle reel (column 3, lines 35-38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elmer and include a reel being a rattle reel, as taught by Ridler, in order to permit the reel to make noise and alert a fisherman when a fish strikes (e.g., Ridler, column 1, lines 62-64; column 3, lines 35-38).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer as modified by  Wagner and Hunt as pertaining to claim 1 and 17 above, and further in view of U.S. Patent No. 7946076 (patented 05/24/2011) issued to Gascoigne (cited by Applicant in Information Disclosure Statement).
Regarding claim 18, as dependent on claim 17, Roemer as modified discloses the limitations of claim 17. Roemer does not disclose the at least one battery being rechargeable.
Gascoigne teaches at least one battery 60 being rechargeable (col. 5, line 61 – col. 6, line 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roemer and include at least one battery being rechargeable, as taught by Gascoigne, in order to permit a wiring configuration having a rechargeable power source (e.g., Gascoigne, column 5, line 61 – column 6, line 4).

Response to Arguments
	Applicant’s arguments filed 05/05/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As all the amended claims possess grounds for rejection, the withdrawn claims 8-9 and 19-20 will not be rejoined and will not be considered at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./             Examiner, Art Unit 3647                                                                                                                                                                                           /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647